Citation Nr: 0816059	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  07-20 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for a 
right hand shell fragment wound scar.   

2.  Entitlement to a compensable disability rating for a 
right leg shell fragment wound scar.   

3.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The veteran had active duty service from September 1943 until 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.    

The veteran also requested a hearing before a member of the 
Board, which was scheduled for March 2008.  The record 
indicates that the veteran failed to appear for his hearing 
and requested that the Board make a decision based on his 
records in a written statement received by VA in March 2008, 
on the day of his scheduled hearing.  Based on the veteran's 
written statement, and because the veteran has neither 
submitted good cause for failure to appear or requested to 
reschedule the hearing, the request for a hearing is deemed 
withdrawn.  See 38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The veteran's right hand shell fragment wound scar is 
manifested by a painful, superficial scar.  

2.  The veteran's right leg shell fragment wound scar 
manifested by a painful, superficial scar.  

3.  The veteran only has compensable service-connected 
disabilities.   


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability evaluation for a 
right hand shell fragment wound scar have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.117, Diagnostic Code 7804 (2007).
 
2.  The criteria for a 10 percent disability evaluation for a 
right leg shell fragment wound scar have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.117, Diagnostic Code 7804 (2007).

3.  Entitlement to a separate 10 percent evaluation based on 
two or more noncompensable service-connected disabilities 
must be denied as a matter of law. 38 C.F.R. § 3.324 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, in reference to the veteran's claims for 
increased ratings for his service-connected right hand and 
right leg scar claims, a letter satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
veteran in October 2006, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in October 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.

The Board acknowledges that the October 2006 VCAA letter does 
not meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  Nonetheless, such presumption has been 
overcome for the reasons discussed below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the January 2007 rating decision noted that a 
noncompensable evaluation is assigned unless the evidence 
shows a superficial scar that is painful on examination.  A 
June 2007 Statement of the Case also provided specific 
information regarding applicable diagnostic codes for rating 
scars.   

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, in his February 
2007 Notice of Disagreement, the veteran noted that he had 
intermittent pain at his scar site and that he had retained 
shell fragments, implying a continued impact on his daily 
life from his in-service injury.  He also reported that he 
has daily pain in his a February 2008 statement. His 
statements demonstrate actual knowledge of an understanding 
that his impairment must be worse with his statements 
regarding pain.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The veteran was provided an opportunity to set forth his 
contentions during a hearing before a Veterans Law Judge.  In 
addition, he was afforded a VA medical examination in October 
2006.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, as to his claim for a compensable rating under 38 
C.F.R. § 3.324, because the application of the law to the 
undisputed facts is dispositive of this appeal, a discussion 
of VA's duties to notify and assist is not necessary on that 
issue. See Mason v. Principi, 16 Vet. App. 129 (2002).



               [Continued on the 
next page]  
Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  A recent decision of the United 
States Court of Appeals for Veterans Claims (Court) has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation. A 
note after the Diagnostic Code defined a superficial scar as 
one not associated with underlying soft tissue damage. 

Alternatively, a 10 percent evaluation may be assigned for 
superficial unstable scars under Diagnostic Code 7803 or for 
superficial scars that are painful on examination under 
Diagnostic Code 7804. A note after Diagnostic Code 7803 
defined an unstable scar as one where there is a frequent 
loss of covering over the skin.

Consideration could also be given to Diagnostic Code 7805 if 
the scar was shown to produce limitation of function. But in 
every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.

Whenever a veteran is service-connected for two or more 
separate permanent disabilities of such character to clearly 
interfere with normal employability, even though none of the 
disabilities may be of compensable degree under VA's schedule 
for rating disabilities, the rating agency is authorized to 
apply a 10 percent rating, but not in combination with any 
other rating. 38 C.F.R. § 3.324.

Merits of the Claims
 
The veteran essentially contends that his service-connected 
shell fragment wound scars of the right hand and right leg 
are more severe than previously rated.  He also claims a 10 
percent evaluation based upon multiple, noncompensable 
service-connected disabilities, due to his service-connected 
scars.

The veteran was provided a VA examination in October 2006 for 
scars.  The VA examiner noted that the examination was not 
for head, face, or neck scaring and that there was no skin 
breakdown.  The veteran was injured when a mortar landed on 
his right side, exploded, and came into contact with his 
right hand and leg.  A few shrapnel fragments were removed, 
but no major surgery was performed.  

The veteran could move his right hand freely and had right 
hand strength of five pounds per square inch.  The PIP range 
of passive and active motion of the little finger was zero to 
125 without additional limitation after repetitive use.  
Motion was not painful.  He stated he might lose his right 
hand grip after holding an object for awhile and drop an 
object.  

The examiner found the veteran's scar on his right hand, with 
one dark-colored fragment seen level to the right wrist, 
approximately 2 millimeters (mm) in diameter, and another in 
the mid transverse palmer crease.  No scar was visible.  
Another fragment was in the little finger next to the PIP 
joint, but no scar was seen.  All areas were healed and non-
tender.  The examiner found no underlying tissue loss, 
elevation of the scar, depression of the scar, or induration.  
The examiner also noted no tenderness on palpation, adherence 
to underlying tissue, limitation of motion or loss of 
function, underlying soft tissue damage, or skin ulceration 
or breakdown over the scar.  The examiner found two 
punctiform scars that were healed and non-tender.  An x-ray 
revealed scattered metallic foreign bodies along the 5th 
metacarpal and lateral carpal bones in the soft tissue.  A 
metallic body also appeared embedded in the middle of the 
phalanx of the small finger and lucency surrounding the 
foreign body.

The veteran also noted that his right knee was also injured 
and that it caused him pain, particularly after a long walk 
or with weather changes.  He noted that his right knee would 
become swollen and that he would limp.  

The examiner found small punctiform scars about 1 mm to 2 mm 
in diameter, with minimal depression at the distal lateral 
aspect of the right thigh.  There were no other scars visible 
across the knee itself.  There was also no underlying tissue 
loss, elevation, or depression of the scar.  There was no 
tenderness on palpation, adherence to underlying tissue, 
limitation of motion or loss of function, underlying soft 
tissue damage, or skin ulceration or breakdown over the scar.  

An x-ray showed the knee to have widespread metallic foreign 
bodies in the soft tissue surrounding the knee.  

The October 2006 VA examiner found no underlying soft tissue 
damage for either scar, indicating that both scars are of a 
superficial nature.  Under 7802, the veteran was not shown to 
have a compensable disability rating as his superficial scars 
were not of areas of 144 square inches or greater. 

The October 2006 VA examiner also found the scars healed, 
with no skin ulceration or breakdown over the scar, 
indicating that they were not unstable.  Thus, Diagnostic 
Code 7803 for superficial, unstable scars is not applicable.  
Limitation of function was also not found for evaluation 
under Diagnostic Code 7805.

However, under Diagnostic Code 7804, superficial scars that 
are painful on examination can warrant a 10 percent 
evaluation.   Although the scars were found to be nontender 
by the VA examiner upon examination, the veteran has 
repeatedly stated that his scars have caused him pain, such 
as in his February 2007 Notice of Disagreement.  The veteran 
is competent to report continuing symptoms, as opposed to 
offering an opinion as to medical causation.  38 C.F.R. 
§ 3.159; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The VA 
examiner also noted that x-ray evidence indicated that he had 
scattered metallic foreign bodies in both his right hand and 
knee areas, including his joints.  As there is evidence of 
pain due to the veteran's retained shell fragments and 
superficial scars, he is found to have a compensable 10 
percent evaluation for his right hand scar and for his right 
leg scar.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

In this decision, the service-connected scars have received 
compensable ratings. Because a veteran may not be awarded a 
separate 10 percent rating for multiple noncompensable 
disabilities pursuant to 38 C.F.R. § 3.324, the claim under 
38 C.F.R. § 3.324 is moot and is dismissed.

The evidence demonstrates that the veteran's right hand scar 
and right leg scar are superficial and painful on 
examination.  As the evidence of record is at least at an 
approximate balance for a 10 percent evaluation for each 
disability, the benefit of the doubt rule applies.  Gilbert 
v. Derwinski, 1 Vet.App. 49, 58 (1991).  The veteran's claim 
for a compensable evaluation for his right hand scar and 
right leg scar is granted. 


ORDER

Entitlement to a compensable rating evaluation of 10 percent, 
and no more, for the veteran's right hand shell fragment 
wound scar is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a compensable rating evaluation of 10 percent, 
and no more, for the veteran's right leg shell fragment wound 
scar is granted, subject to the laws and regulations 
governing the award of monetary benefits.

The claim for a compensable rating on the basis of multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is denied as moot.


____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


